Case 6:21-cr-00002-JRH-CLR Document 17 Filed 03/19/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION




UNITED STATES OF AMERICA


V.                                                 CR621-002


TRACY KIRKLAND




                        PLEA TO FELONY INFORMATION



       The Defendant, TRACY RIRKLAND, having waived indictment in open court,

and with the consent of the Court, hereby enters a plea of Guilty to Count One of the

Information.


      This /^•'^ay of              /]      2021.

                                   TRACY KTRRLAND,Defendant




                                     TLLIAM MICHAEL MALONE HART,
                                   Attorney for Defendant
